Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims 1 and 17 limitation “a retaining member…inhibiting axial movement of the bit relative to the bore” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. Also, first and second retaining members in claim 6 has the same issue.
Claims 9 and 19 limitation “a locking mechanism that locks the adjustable member relative to the main body” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 and 19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first and second bearings” in line 3.  There is insufficient antecedent basis for these limitations in the claim. These recitations are indefinite because it is unclear whether the first and second bearings refer the pair of bearings in lines 1-2 of claim 6 or additional first and second bearings.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Sharpe et al (US 5022160) hereinafter Sharpe.
Regarding claim 1, Sharpe shows a planer attachment (there are many embodiments in this art; however,  for an example, an embodiment in Figure 1 is used to  address the part that attaches to a power tool or a motor housing 11) for use with a power tool (Figure 1), the planer attachment comprising:
a main body (a tubular housing 1) intrinsically having a bore (for receiving a cutter block 2) extending along a longitudinal axis and an opening (a slot 5) in communication with the bore;
a bit (2) at least partially positioned within the bore (Figure 1), the bit configured to be rotatable relative to the main body, an end of the bit (9) extending from the main body, and a cutting edge of the bit (edged of blades 7) partially extending through the opening such that the cutting edge of the bit is exposed for use on a surface of a workpiece (Col. 5, lines 4-24 “the cutting edge of each cutting blade 7 extends slightly beyond the edges 34 and 35 of the elongate slot 5”); and
a retaining member (13) supported by the main body, the retaining member inhibiting axial movement of the bit relative to the bore (while the cutter block 2 is inserted into the housing 1 and the flange 13 is mounted on the flange 6 of the housing via bolts 16, Figure 1),
wherein the retaining member is removable from the main body to permit removal of the bit from the main body (Figure 1 shows only way to remove the cutter block by removing the motor housing 3).
Regarding claim 3, Sharpe shows that a bearing (10) positioned within the bore, the bit rotatably supported within the bore for rotation with the bearing (Figure 1).
Claims 1 and 5 are rejected under 35 U.S.C. 102(1)(2) as being anticipated by Juang (US 6176768).
Regarding claim 1, Juang shows a planer attachment (Figure 2) for use with a power tool (Figure 2 shows a belt case 56 and Col. 2, line 38 “a motor”), the planer attachment comprising:
a main body (11, Figure 1) having a bore (for receiving a cutter 53 and Figures 1 and 3 show this bore that extends from top to bottom of the table 11 and a cross table) extending along a longitudinal axis and an opening (a slot 51) in communication with the bore;
a bit (53) at least partially positioned within the bore (Figures 1-3), the bit configured to be rotatable relative to the main body (via the motor and the belt case), an end of the bit (an end that has a key slot and a key for coupling the belt case 56, Figure 2) extending from the main body, and a cutting edge of the bit (edged of cutters 58) partially extending through the opening such that the cutting edge of the bit is exposed for use on a surface of a workpiece (Col. 2, lines 40-44); and
a retaining member (55, Figure 2) supported by the main body, the retaining member inhibiting axial movement of the bit relative to the bore (while the cutter 53 is inserted into the table 11 and the bearing cap 53 is mounted on the table via bolts as seen in Figure 2),
wherein the retaining member is removable from the main body to permit removal of the bit from the main body (Figure 2 shows only way to remove the cutter 53 by removing the bearing cap 55).
Regarding claim 5, Juang shows that the main body includes a through- hole (hole 52, Figure 2 below, the has an opening through to the bore) in communication with the bore and wherein the retaining member includes a projection (a flange of the cap 53 in Figure 2 below),2Application No.: 16/877,833 Response to March 21, 2022 Office Action Attorney Docket No.: 020872-5536-US02 the projection being received within the through-hole to secure the retaining member to the main body, the projection being depressible to remove the retaining member from the main body (Figure 2).

    PNG
    media_image1.png
    732
    793
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 11-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe.
Regarding claim 2, Sharpe shows all of the limitations above except a wall that is oriented perpendicular to the longitudinal axis, the wall being positionable against a side of the workpiece while the bit engages the surface of the workpiece.
Sharpe shows walls or right angle brackets (81, 82, Figure 8) perpendicular to a longitudinal axis of a planar, the walls being positionable against a side of the workpiece  (Col. 7,lines 28-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the planer attachment of Sharpe to have walls, as taught by Sharpe’s figure 8, in order to maintain the power tool perpendicular to the sides of a workpiece to be worked on by securing the sides of the workpiece therebetween, thus ensuring a straight perpendicular edge of the workpiece (Col. 7,lines 28-43).
Regarding claim 6, as best understood, Sharpe shows all of the limitations above except one of first and second bearings and one of removable first and second retaining members, as set forth in the claim. Examiner notes the embodiment of Figure 1 that has one bearing (10) and one removable retaining member (13) opposite one stationary retaining member (wherein the handle 4 is).
Sharpe shows a second embodiment (Figure 2) that has removable retaining members 21, 20, and one bearing (30).
Sharpe also shows a third embodiment (Figure 4) that has two bearings (46) respectively supporting ends of the cutter block (42).
Base on the teaching Sharpe’s second and third embodiment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the planer of Sharpe to have two removable retaining members and two bearings respectively supporting the ends of the cutter block, as taught by Sharpe’s second and third embodiments, in order to in order to allow the cutter block to be easily assembled in the tool and allow the cutter block to be smoothly rotated via bearings.
Doing so, the first and second bearings positioned within the bore on opposite sides of the opening, wherein the bit is rotatably supported within the bore by the first and second bearings and the first retaining member and the second retaining member removably positioned within the bore, and  one of the first retaining member or the second retaining member adjacent one of the pair of bearings and the other of the first retaining member or the second retaining member adjacent the other of the pair of bearings, the first retaining member and the second retaining member axially restraining the bit within the bore.
Regarding claim 7, the modified planer attachment of Sharpe shows that the main body includes a bit- receiving portion through which the bore extends (a flange 6, Figure 1), a workpiece-engaging portion extending from the bit-receiving portion (a portion surface of edges 34, 35 of the housing 1), and a wall (Figure 8 and see the wall discussion in claim 2 above) extending from the bit-receiving portion and the workpiece-engaging portion, the wall oriented perpendicular to the longitudinal axis, the wall being positionable against a side of the workpiece, the bit-receiving portion and workpiece-engaging portion being positionable against the surface of the workpiece (see the wall discussion in claim 2 above).
Regarding claim 8, the modified planer attachment of Sharpe shows a planer attachment for use with a power tool (see the discussion in claim 1 above), the planer attachment comprising: a main body having a bore extending along a longitudinal axis and an opening in communication with the bore, the bore configured to at least partially receive a bit having a cutting edge, the opening configured to allow the cutting edge of the bit to extend therethrough and to engage a surface of a workpiece (Figure 1 and see the discussion in claim 1 above), the main body defining a first wall that is oriented perpendicular to the longitudinal axis (see the modification in claim 2 above with “walls”); and3Application No.: 16/877,833 Response to March 21, 2022 Office Action Attorney Docket No.: 020872-5536-US02an adjustable member coupled to the main body (adjustable slots 86 and screws 85, Figure 8) the adjustable member having a second wall (one of the walls 81, 82 Figure 8) that is spaced apart from and oriented parallel to the first wall and a handle (handle 11 or any portion of the opposite side of the housing capable of gripping is considered as a handle) positioned on an opposite side of the main body from the opening, the adjustable member being movable relative to the main body to change a distance between the first wall and the second wall (see Figure 8 and adjustable screws 85).
Regarding claim 9, the modified planer attachment of Sharpe shows that a locking mechanism (one of the screws 85, Figure 8) that locks the adjustable member relative to the main body (for an example, the screw 85 is tightly locked the bracket 81 against the housing 84, Figure 8). 
Regarding claim 11, the modified planer of Sharpe shows that the first wall is configured to be positioned on a first side of the workpiece, the second wall is configured to be positioned on a second side of the workpiece, and the tool bit is configured to engage the surface, the surface being positioned between the first and second sides of the workpiece (Figure 8).
Regarding claim 12, the modified planer of Sharpe shows that the adjustment member is in a first position, the distance between the first wall and the second wall measures 1-3/8 inches, and when the adjustment member is in a second position, the distance between the first wall and the second wall measures 1-3/4 inches (Figure 8 shows screws 85 and opening elongated slots 86 that are able to adjust the measures in the claim).
Regarding claim 13, the modified planer of Sharpe shows that the main body includes a bit-receiving portion (84, Figure 8) and a workpiece-engaging portion (Figure 8 below) extending from the bit-receiving portion, the bore extending through the bit-receiving portion, the first wall extending from the bit-receiving portion and the workpiece-engaging portion,
the adjustable member includes a coupling portion that is movably attached to the main body, the second wall extending from and being oriented perpendicular to the coupling portion, the coupling portion having a guide surface (a surface of slots 86 for guiding the screws 85) with an arcuate portion (an end slot is rounded) supported by and movable relative to the bit-receiving portion and a planar portion being supported by and movable relative to the workpiece-engaging portion (Figure 8 below).

    PNG
    media_image2.png
    410
    751
    media_image2.png
    Greyscale

Regarding claim 15, Sharpe shows that the adjustable member is slideable in a direction parallel to the longitudinal axis of the main body to adjust the distance between the first wall and the second wall (Figure 8).
Regarding claim 17, the modified planer of Sharpe shows a planer attachment (see the discussion in claim 1 above) for use with a power tool, the planer attachment comprising: 
a main body having a bore extending along a longitudinal axis and an opening in communication with the bore (see the discussion in claim 1 above), the bore configured to at least partially receive a bit having a cutting edge and the opening configured to allow the cutting edge of the bit to extend therethrough (see the discussion in claim 1 above); 
a bit-retention assembly (the cutter block 2, Figure 1) supported by the main body, the bit-retention assembly including 
a bearing  (10) positioned within the bore, and  
a retaining member removably positioned within the bore (13), the retaining member positioned adjacent the bearing (see the modification in claim 6 that has two removable retaining members and two bearings), the retaining member configured to prevent  axial movement of the bit within the bore (Figures 1-2); and5Application No.: 16/877,833 Response to March 21, 2022 Office Action Attorney Docket No.: 020872-5536-USO2 
an adjustable member (one of the brackets 81, 82, Figure 8) coupled to the main body and having a wall (Figure 8) and a handle (handle 11 or any portion of the opposite side of the housing capable of gripping is considered as a handle) positioned on an opposite side of the main body from the opening, the adjustable member being movable relative to the main body to position the wall against a side of the workpiece (see the discussion in claim 2 above).
Regarding claim 18, the modified planer of Sharpe shows that the adjustable member is slideable along the longitudinal axis of the main body to position the wall against the side of the workpiece (Figure 8). 
Regarding claim 19, the modified planer of Sharpe shows that the adjustable member includes a locking mechanism that locks the adjustable member relative to the main body (see the discussion in claim 9 above).
Regarding claim 20, the modified planar of Sharpe shows that the retaining member is removable from the main body (Figures 1-2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Pan (US 2005/0192162).
Regarding claim 10, Sharpe shows all of the limitations as stated in claims 8-9 above except that the locking mechanism includes a detent extending from the adjustable member and a projection extending from the main body, the projection engageable with the detent to lock the adjustable member relative to the main body.
Pan shows a locking mechanism for locking a main body  and an adjustable member (two sliding parts 11, 12, Figure 4), wherein the locking mechanism has a detent (33) extending from the adjustable member and a projection extending from the main body (see a cross section in Figure 4, each hole 111 has an inclined surface or a projection extends outward from an inner surface of the tube 11), the projection engageable with the detent to lock the adjustable member relative to the main body (Paras. 22-23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the locking mechanism of Sharpe to have a locking mechanism including a detent, as taught by Pan, in order to allow the user to adjust the walls or brackets without using any tool and prevent  to lost parts or screws.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 14 does not anticipate or render obvious the features of a projection of the bit-receiving portion and an actuator having a first through-hole and a second through-hole, the actuator being movable to position the projection in one of the first and second through-holes to lock the adjustable member relative to the main body, in combination with the limitations  as set forth in the independent claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regards to claim 8, the argument is acknowledged, but it is not persuasive because as the claim is written, the art still read on the claimed invention, especially the first and second walls or first and second brackets 81, 82 having an adjustable slot 86 for adjusting a space between two walls or brackets. Does Sharpe miss anything from the claimed invention?
With regards to the “handle”, it is not persuasive because as the claim is written, it is not clear what structure of the handle, therefore, the handle 11 or a portion 84, Figure 8, or any portion of the housing 1, Figure 1 can be considered as a handle if the portion can be able to grip or hold the tool. 
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/17/2022